Order entered April 19, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-01147-CR

                             STEVEN TROY TILLERY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-82576-2017

                                             ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.

On April 19, 2018, we received the supplemental clerk’s record containing the trial court’s

findings and recommendations. We ADOPT the findings that (1) appellant is indigent and

desires to prosecute this appeal, (2) appellant is represented by counsel Mitchell Nolte who has

not abandoned the appeal but had family issues that have prevented him from completing the

brief, and (3) counsel is requesting thirty days in which to finish the brief.

       We ORDER appellant’s brief due on or before MAY 21, 2018.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE